                                                                               Electronically Filed - St. Francois - October 15, 2019 - 09:43 AM
Case: 4:19-cv-03100-JAR Doc. #: 6 Filed: 11/14/19 Page: 1 of 14 PageID #: 92
                                                                               Electronically Filed - St. Francois - October 15, 2019 - 09:43 AM
Case: 4:19-cv-03100-JAR Doc. #: 6 Filed: 11/14/19 Page: 2 of 14 PageID #: 93
                                                                               Electronically Filed - St. Francois - October 15, 2019 - 09:43 AM
Case: 4:19-cv-03100-JAR Doc. #: 6 Filed: 11/14/19 Page: 3 of 14 PageID #: 94
                                                                               Electronically Filed - St. Francois - October 15, 2019 - 09:43 AM
Case: 4:19-cv-03100-JAR Doc. #: 6 Filed: 11/14/19 Page: 4 of 14 PageID #: 95
                                                                               Electronically Filed - St. Francois - October 15, 2019 - 09:43 AM
Case: 4:19-cv-03100-JAR Doc. #: 6 Filed: 11/14/19 Page: 5 of 14 PageID #: 96
                                                                               Electronically Filed - St. Francois - October 15, 2019 - 09:43 AM
Case: 4:19-cv-03100-JAR Doc. #: 6 Filed: 11/14/19 Page: 6 of 14 PageID #: 97
                                                                               Electronically Filed - St. Francois - October 15, 2019 - 09:43 AM
Case: 4:19-cv-03100-JAR Doc. #: 6 Filed: 11/14/19 Page: 7 of 14 PageID #: 98
                                                                               Electronically Filed - St. Francois - October 15, 2019 - 09:43 AM
Case: 4:19-cv-03100-JAR Doc. #: 6 Filed: 11/14/19 Page: 8 of 14 PageID #: 99
                                                                                Electronically Filed - St. Francois - October 15, 2019 - 09:43 AM
Case: 4:19-cv-03100-JAR Doc. #: 6 Filed: 11/14/19 Page: 9 of 14 PageID #: 100
                                                                                 Electronically Filed - St. Francois - October 15, 2019 - 09:43 AM
Case: 4:19-cv-03100-JAR Doc. #: 6 Filed: 11/14/19 Page: 10 of 14 PageID #: 101
                                                                                 Electronically Filed - St. Francois - October 15, 2019 - 09:43 AM
Case: 4:19-cv-03100-JAR Doc. #: 6 Filed: 11/14/19 Page: 11 of 14 PageID #: 102
                                                                                 Electronically Filed - St. Francois - October 15, 2019 - 09:43 AM
Case: 4:19-cv-03100-JAR Doc. #: 6 Filed: 11/14/19 Page: 12 of 14 PageID #: 103
                                                                                 Electronically Filed - St. Francois - October 15, 2019 - 09:43 AM
Case: 4:19-cv-03100-JAR Doc. #: 6 Filed: 11/14/19 Page: 13 of 14 PageID #: 104
                                                                                 Electronically Filed - St. Francois - October 15, 2019 - 09:43 AM
Case: 4:19-cv-03100-JAR Doc. #: 6 Filed: 11/14/19 Page: 14 of 14 PageID #: 105
